Title: Abigail Adams to Cotton Tufts, after 8 January 1790
From: Adams, Abigail
To: Tufts, Cotton


my dear sir
[post 8 January 1790]
I have to acknowledge two kind Letters from you which I should sooner have replied to, but the post office would make me pay more than I thought my Letters would be worth. the Members of both Houses have been more punctual in meeting this year than they were the last, & the third day they made a House. you will see, & I doubt not be pleased with the Presidents Speach. great National objects will come before the two Houses, perhaps none of greater magnitude than the National Debt. I hope to see an adoption of all the state debts, and ways and means devised to pay them but whether there will be sufficient courage in the Legislature to take so desicive a step, must be left to time to devellope but it is one of the main pillars upon which the duration of the Government rests. the Bill you drew was immediatly Honourd, the inaccuracy was discoverd, but it did not injure the validity of it. I received all the things you mention by Barnard. Butter is sold here at a shilling York currency by the Quantity, if it should be sold again at six pence with you I wish you to send me two more firkins, and Hams I would not fail to have a dozen engaged for me, or a dozen & half we cannot get such pork or Hams here as massachusetts affords. Barnard talks of comeing again this winter, but if he should not, he will be out early in the Spring. we have had an uncommon pleasent Season, mild as may, but I fear not so Healthy as Severer weather would be
in one of Your Letters you mentiond that the G——r was a little hurt that mr A did not call to take leave of him. when he first arrived he went to see him, but indisposition prevented the G——r from receiving him. after this he received a message from the G——r requesting him to dine with him when ever the President did. you know how that matter was conducted, and that mr Adams was with the President, when the G——r sent his excuse for not waiting upon the President, and received for answer, that if he was too much indisposed to come out, he certainly was unfitt to receive company, and therefore he must decline dinning with him, upon which mr A. to the President observed that as his invitation was conditional he presumed he was excused and accordingly dinned with the President at his Apartments. the Gr conduct was Such as to belittle him, to use the expression of a Great Man; in the Eyes of every person not totally blinded to his foibles. inclosed is the late speach—
The accounts you mention you may charge if you please; Brislers I wish you to forward that I may know how to Settle it with him.
All Friends here desire to be affectionatly rememberd to you, particularly your / affectionate Neice
A Adams
